Citation Nr: 0001395	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-29 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to April 6, 
1999.

2. Entitlement to an evaluation in excess of 70 percent for 
PTSD, effective April 6, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in May 1997, the RO granted the veteran's 
claim for service connection for PTSD.  A 10 percent 
evaluation was assigned, effective September 1996.  The 
veteran disagreed with the assigned evaluation.  Based on the 
receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination conducted in 
September 1997 and the veteran's testimony at a hearing at 
the RO in January 1998, a hearing officer, in June 1998, 
increased the rating assigned for PTSD to 30 percent, 
effective September 1996.  The veteran continued to assert 
that an increased rating was appropriate and, a 70 percent 
evaluation was ultimately assigned, effective April 6, 1999.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Prior to April 6, 1999, the veteran's PTSD was manifested 
by occasional depression and anger.  

3. There was no evidence of panic attacks or impaired 
judgment.

4. PTSD was not productive of more than definite industrial 
impairment.

5. Currently, PTSD is manifested by no more than severe 
impairment, with no evidence of delusions, grossly 
inappropriate behavior or disorientation.  


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for PTSD prior to April 
6, 1999 is not warranted.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996), as amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

2. A rating in excess of 70 percent for PTSD, effective April 
6, 1999 is not warranted.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996), as amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected PTSD 
that are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski,        2 Vet. App. 629 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran 
received a fragment wound to the abdomen in April 1969, and 
that the wound was debrided.  A psychiatric evaluation on the 
separation examination April 1971 was normal.

Service connection is in effect for five disabilities, 
including residuals of a shrapnel wound of the abdomen, with 
retained foreign body in the liver, evaluated as 10 percent 
disabling.

The veteran submitted a claim for service connection for PTSD 
in September 1996.

VA outpatient treatment records dated from June to October 
1996 have been associated with the claims folder.  It was 
reported in June 1996 that the veteran had missed a week of 
classes at college because he could not get up in the 
morning.  He related that he became depressed when he did not 
do the right thing.  He would start something and then stop.  
He stated that he had slept poorly at night since Vietnam.  
He had no thoughts of suicide.  An examination showed that 
the veteran was neat and cooperative.  His affect was OK.  
His thoughts were coherent and there were no delusions or 
hallucinations.  He was alert and oriented.  His judgment and 
insight were OK.  The assessments were major depressive 
episode and narcotic dependence.  When seen the following 
month, the assessment was PTSD.  It was reported that when 
the veteran was seen in September 1996, he was going to 
school, but had not studied for a test that day.  He 
exhibited self-defeating behavior that he had had since 
Vietnam.  It was noted that he was beginning to recognize the 
PTSD symptoms in himself.  An examination revealed that he 
was nicely groomed, alert and thoughtful.  The assessments 
were PTSD and polysubstance abuse.  In October 1996, the 
veteran spoke of his difficulty in talking about Vietnam.  
The assessments were PTSD and depression.

The veteran was afforded a VA psychiatric examination in 
November 1996.  He indicated that he had a significant number 
of dreams or nightmares at night.  He reported that he had 
flashbacks that were triggered by helicopters.  He reported 
some difficulty with anger, but rather than lash out at 
others, he kept it in.  He reported feeling especially angry 
toward bosses who he later realized were good bosses.  He 
stated that his concentration was not the greatest.  He had a 
lot of guilt feelings.  He had mixed feelings about what the 
future might bring.  

On mental status evaluation, the veteran's immediate, recent 
and remote memory were intact.  He was oriented in all 
spheres.  His speech was rapid, although generally normal.  
Thought processes production was spontaneous and abundant.  
Continuity of thought was goal-directed and logical.  Thought 
content contained no suicidal or homicidal ideation.  There 
were no ideas of reference, feelings of unreality or 
delusions.  His abstract ability for similarities and 
proverbs was good.  Concentration, as measured by serial 7's, 
was also good.  The veteran described his mood as "tired."  
The examiner evaluated his mood as euthymic and his range of 
affect as broad.  He was alert, responsive and cooperative 
throughout the examination.  His judgment was good, and his 
insight fair.  The Axis I diagnoses were PTSD, chronic; 
alcohol dependence, sustained full remission; and cocaine and 
heroin abuse, sustained full remission.  The Global 
Assessment of Functioning score was 65.

Based on the evidence described above, the RO, by rating 
action dated in May 1997, granted service connection for PTSD 
and assigned a 10 percent evaluation, effective September 
1996.

Additional VA outpatient treatment records dated in 1996 and 
1997 are of record.  In February 1997, the veteran noted a 
problem with poor concentration.  It was suspected that his 
underlying anger resulted in rebelliousness that ultimately 
was self-destructive.  This appeared to be a pattern of 
behavior with the veteran.  It was noted that his mood was 
euthymic.  He was friendly and cooperative.  There was some 
anxiety, but it was not severe.  There was no evidence of a 
psychotic thought process.  The impressions were probable 
PTSD; major depressive disorder; and polysubstance abuse, in 
remission.  Later that month, it was stated that he appeared 
stressed.  In March 1997, the veteran was nicely groomed, and 
seemed relaxed.  He had been accepted into a golf academy to 
learn to be a golf pro.  In June 1997, the veteran's need to 
fail and never outshine others was discussed.  Later that 
month, he continued to be concerned about his self-defeating 
behavior, inertia, procrastination, avoidance of possible 
failure, probably from underlying excessive expectations of 
himself and passive aggressive personality traits.  His 
mental status was unchanged.  There was low grade dysphoria.  
His issues were mostly characterological and not amenable to 
psychopharmacology.  The impressions were PTSD and major 
depression, in remission.  

Another VA psychiatric examination was conducted in September 
1997.  The veteran continued to have problems with 
nightmares, flashbacks, anger, concentration and depression.  
There was essentially no change in the symptomatology from 
the previous VA examination.  The veteran continued to report 
that he did not want to get close to people because "they 
will die."  He expressed concerns about difficulty on the 
job.  He stated that his pattern was to get angry and quit.  
He was working part-time selling subscriptions door-to-door.  
He had been made a supervisor, but this was too stressful for 
him and he quit for about two weeks.  He was working about 
fifteen hours a week.  On mental status evaluation, the 
veteran's immediate, recent and remote memory were good.  He 
was oriented in all spheres.  His speech was rapid and 
normal.  Thought process production was spontaneous.  
Continuity of thought was goal-directed and logical.  Thought 
content contained some mild preoccupation with anger and 
resentment at the VA system.  There were no suicidal or 
homicidal ideations.  There were no delusions, ideas of 
reference or feelings of unreality.  His abstract, ability as 
measured by similarities, was concrete. He gave a good 
interpretation of the proverb presented to him.  
Concentration, as measured by serial 7's, was good.  The 
veteran reported his mood as "tired, angry."  The examiner 
evaluated his mood as euthymic and his range of affect as 
broad.  He was alert, responsive and cooperative.  His 
judgment was good, and his insight fair.  The diagnoses were 
PTSD, chronic; alcohol dependence, sustained full remission; 
and cocaine and heroin abuse, sustained full remission.  The 
Global Assessment of Functioning score was 65.  

VA outpatient treatment records show that the veteran was 
seen in October 1997 and he was mildly anxious.  His mood was 
euthymic.  The impressions were PTSD and major depression, in 
remission.

In a statement dated January 1998, B.J.F. indicated that he 
met the veteran in 1994.  He noted that the veteran seemed to 
have a problem getting too close to people.  He noticed that 
the veteran was falling into a deep depression and sometimes 
would become so depressed that he would not leave his house 
for days at a time.  

In January 1998, J.P.M. related that he had met the veteran 
about four years earlier.  It was apparent to him that the 
veteran did not always complete tasks or goals he had set for 
himself.  He noted that while attending college, the veteran 
would not go to class for days at a time and remained alone 
in his apartment.  

A statement was also received in January 1998 from the 
veteran's mother, who described his life following his return 
from Vietnam.  

In June 1998, a hearing officer, based on the evidence 
summarized above, as well as the veteran's testimony at a 
hearing at the RO in January 1998, increased the rating 
assigned for PTSD to 30 percent, effective September 1996.  
The veteran continued to disagree with this rating.

Additional VA outpatient treatment records dated in 1997 and 
1998 have been associated with the claims folder.  In 
December 1997, the veteran stated that he continued to have 
his ups and downs, and that he continued to be disappointed 
with himself.  He had failed one class at school.  He noted 
that he always seemed to fail something.  He fought with his 
boss and lost his job.  He had started a job in 
telemarketing, but was not real pleased with it or his co-
workers.  He was noted to be clean and neat, as always, but 
seemed unhappy.  The assessment was PTSD.  The veteran 
related in January 1998 that he had experienced an episode of 
immobilizing depression over the holidays.  He spent two days 
in bed.  Inertia and insomnia were noted.  He had ongoing 
PTSD symptoms with recent exacerbation.  He had started 
school again.  An examination revealed that he was mildly 
dysphoric.  There was some mood depression.  No suicidal 
ideation was indicated.  He was pleasant, cooperative and 
somewhat compulsive.  He continued to have the spectrum of 
PTSD symptoms.  The impressions were PTSD and major 
depression, in partial remission.  

VA outpatient treatment records also disclose that the 
veteran was again seen in January 1998 and he stated that he 
had started in school again and was already feeling anxious.  
He reported that he was sleeping only three hours a night.  
The assessments were PTSD, depression and compulsive.  In 
March 1998, the veteran stated that he was doing all right in 
school, but was puzzled by his lack of motivation and his 
tendency to miss classes.  This seemed all the more amazing 
to him because there were classmates who became angry about 
his cavalier attitude.  He was noted to be well-groomed and 
thoughtful.  The assessments were PTSD and polysubstance 
abuse in remission.  In April 1998, it was reported that his 
mental status was basically unchanged.  He was less depressed 
than on the previous visit.  The impressions were PTSD and 
major depression, in remission.  It was also noted that month 
that the veteran related that he had a hard time getting up 
in the morning for school.  He stated that he was aware that 
his PTSD symptoms were a significant part of this.  There was 
some depression, but in general he was doing well.  He 
worried if he would be able to maintain his job with his 
current lack of motivation.  On examination, he was alert and 
oriented times three.  He was neatly groomed, relevant and 
coherent.  His mood was mildly depressed.  He was not 
suicidal or homicidal.  The assessments were PTSD and major 
depression, in partial remission.  In July 1998, it was noted 
that he was doing well, and in the past weeks, had been 
focused on his finals.  He was due to graduate in August.  He 
was noted to be friendly and cheerful.  His mood was more 
elevated, with no evidence of psychosis.  He was future-
oriented.  The assessments were PTSD and major depression.  

The veteran was admitted to a VA hospital on April 6, 1999.  
He reported feeling depressed, angry and he was staying in 
his house all the time.  He admitted to intrusive thoughts, 
nightmares, feelings of suspiciousness to any noise and 
having passive thoughts of suicide, but no plans or intent.  
He admitted to drinking a pint of rum a day for the past 
several days, and to using cocaine.  He denied symptoms of 
mania or psychosis.  On mental status evaluation, it was 
noted that the veteran lived by himself.  He was clean, 
cooperative, oriented and pleasant for the interview.  His 
affect was full range and his mood was benign.  His speech 
was linear.  There was no thought disorder as to form or 
content.  He had no perceptual or cognitive complaints.  
Throughout the hospitalization, the veteran was not a 
behavioral problem.  There was no evidence of psychosis or 
severe depression.  He had not been complaining of PTSD 
symptoms.  He was improved and stable on discharge.  The Axis 
I diagnoses were PTSD, alcohol dependence and cocaine abuse.  
The Global Assessment of Functioning score was 70.

The veteran was afforded a VA psychiatric examination in May 
1999.  He complained that he stayed in bed all the time and 
that he got angry with people.  The veteran reported that he 
slept during the day because he was unable to sleep at night.  
He stated that about once a week, he would have a combat-
related nightmare that included sweats.  He also indicated 
that once he had a nightmare, he was unable to get back to 
sleep.  He complained of a lack of concentration.  He 
described flashbacks, and estimated that they occurred about 
twice a month.  He described their duration as brief, but 
they made him "jumpy" the rest of the day.  He reported 
continuing problems with anger and irritability.  He related 
some feelings of depression, including some suicidal 
ideation, most recently a week or so ago.  He demonstrated 
the continued presence of hypervigilance, particularly for 
unknown noises.  The veteran reported that he had been fired 
from his part-time job about three weeks earlier.  He had 
been working at that job "on-and-off the last two years." 
He indicated that his boss told him that he was missing too 
many workdays and, as a result, he got angry, and his boss 
fired him.  The veteran denied any social activities, except 
for going to a bar.  

On mental status evaluation, the veteran's immediate, recent 
and remote memories were good.  He was oriented in all 
spheres.  His speech was normal.  Thought process production 
was spontaneous and abundant.  Continuity of thought was 
goal-directed and logical.  Thought content contained no 
suicidal or homicidal ideation.  There were no delusions, 
ideas of reference or feelings of unreality.  His abstract 
ability was good.  Concentration was also good.  His mood was 
euthymic and his range of affect broad.  He was alert, 
responsive and cooperative.  His judgment was good, and his 
insight fair.  The diagnoses were PTSD, chronic, alcohol 
dependence, and heroin and cocaine abuse, sustained full 
remission.  The Global Assessment of Functioning score was 
50.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
Since the veteran's claim for PTSD has been in continuous 
appellate status since the filing of his notice of 
disagreement, the Board's inquiry must be upon all medical 
and lay evidence of record reflecting the severity of his 
disability since the submission of his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:


General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                      

38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1999).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The Board must next address whether the application of O.G.C. 
Prec. 9-93 on appeal would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  The Board notes that 
Bernard expressly addressed circumstances in which statutory 
or regulatory provisions or analyses provided under the case 
law of the Court had not been considered by the agency of 
original jurisdiction.  O.G.C.  Prec. 9-93 does not fall 
explicitly into one of those categories.  Moreover, the 
opinion does not change the rating criteria provided by 
regulation; rather, it only construes what the term 
"definite" means.  In this case, the veteran has been 
apprised of the governing law and regulations and has been 
provided adequate notice of the need to submit evidence or 
argument on the issue of entitlement to an increased rating 
for his psychiatric disorder.  The appellant has exercised 
his right to have a hearing.  The Board, therefore, finds 
that the veteran is not prejudiced by the application of 
O.G.C. Prec. 9-93.  With these considerations in mind, the 
Board will address the merits of the claim at issue.

On and after November 7, 1996, the Schedule for Rating 
Disabilities was 
amended.   The pertinent provision now reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 
7, 1996).  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the three versions of the VA 
Schedule for Rating Disabilities in light of Karnas.  As 
noted above, the Court has previously held that the rating 
criteria which were effective on February 3, 1988 were more 
favorable to veterans than the previous rating criteria.  See 
Clark, 2 Vet. App. at 169; see also Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991).  Because of the relatively 
recent promulgation, the 1996 rating criteria have not yet 
been subjected to similar Court scrutiny.

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, 
Bernard held that the Board could not adjudicate questions 
which had not been first decided by the RO.  In deciding 
whether adjudication is permissible, the Board must first 
determine whether an appellant would be prejudiced by such 
action.  See VA O.G.C. Prec. Op. 16-92; Bernard, 4 Vet. App. 
at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
his appeal, because, as discussed above, those most favorable 
to him will be applied.  It is noted that he has been 
apprised of both criteria in the statement of the case issued 
in July 1997.  The Board cannot identify any harm to the 
veteran caused by such consideration.  

The record discloses that a 10 percent evaluation was 
initially assigned for PTSD, and was subsequently increased 
to 30 percent effective September 1996 and to 70 percent, 
effective April 6, 1999.  The veteran continues to assert 
that a higher rating should be assigned for his service-
connected psychiatric disability throughout the entire period 
in question.  

The evidence reflects the fact that the veteran was seen for 
outpatient treatment regularly in 1996 and 1997.  While he 
variously reported that his symptoms included poor sleep and 
what was termed self-defeating behavior, the veteran was 
typically described as being well-groomed, coherent, 
oriented, and without delusions or hallucinations.  While the 
VA examination in November 1996 revealed complaints of 
nightmares and flashbacks, his memory was intact, as was 
judgment.  He did not have ideas of reference.  At that time, 
the Global Assessment of Functioning score was 65.  

The outpatient treatment records in 1997 demonstrate he had 
continued problems with poor concentration and anger.  Some 
anxiety was reported in February 1997, but it was not severe.  
He was described as relaxed in March 1997.   While he 
expressed various complaints in June of that year, his mental 
status was noted to be unchanged.  The findings on the VA 
psychiatric examination in September 1997 fail to establish 
that a rating in excess of 30 percent was warranted at that 
time.  The examination showed only some mild preoccupation 
with anger and resentment.  However, his concentration was 
good, he was alert, responsive and cooperative, and his 
judgment was good.  it was again concluded that the Global 
Assessment of Functioning score was 65.  

The Board acknowledges that in January 1998, the veteran 
related that he had experienced immobilizing depression over 
the holidays, to the point where he remained in bed for two 
days.  Additional symptoms included inertia and insomnia.  
Some depression in mood was observed on examination, and he 
was also noted to be compulsive.  The fact remains, however, 
that the VA outpatient treatment records from 1998 reflect 
that he continued to describe problems involving motivation, 
but he was noted to have only some depression.  He was 
described as doing well in April 1998.  He was fully oriented 
and neatly groomed at that time.  In addition, it was 
reported in July 1998 that he was scheduled to graduate the 
next month and that he was doing well.  

These findings summarized above do not show more than 
definite industrial impairment.  He was apparently able to 
attend and complete school and, at various periods, he held a 
part-time job.  In order to assign a rating in excess of 30 
percent under the criteria which became effective in November 
1996, the record must establish flattened affect, stereotyped 
speech, memory impairment or impaired judgment.  The findings 
throughout the course of his outpatient treatment and on the 
VA examinations are most consistent with the 30 percent 
rating assigned prior to April 6, 1999.  The medical findings 
on examination are of greater probative value than the 
statements of the veteran in support of his claim.  

With respect to the claim that a rating in excess of 70 
percent is warranted effective April 6, 1999, in order to 
assign a higher rating, the current criteria require gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others of disorientation.  The 
Board notes that the veteran was hospitalized in April 1999 
for symptoms associated with PTSD.  He stated that he was 
depressed and staying in the house constantly.  There was no 
indication of any thought disorder, and no evidence of a 
psychosis or severe depression.  Similarly, the VA 
psychiatric examination of May 1999 demonstrates no memory 
impairment, delusions or impairment of judgment.  Even under 
the criteria in effect prior to November 1996, a higher 
rating would not be warranted.  While he has had at least one 
episode where he remained in the house for two days, the 
record does not show that he is virtually isolated in the 
community. There is no evidence of repudiation of reality, 
disturbed thought  or panic as would warrant a 100 percent 
rating.  Accordingly, the weight of the evidence is against 
the claim for an increased rating for PTSD.  The veteran's 
statements concerning the severity of his psychiatric 
disability are of less probative value than the medical 
findings on examination.  

The Board has considered the application of Fenderson, 12 
Vet. App. 119, and finds that the ratings assigned for the 
veteran's PTSD accurately reflect the level of the veteran's 
disability from the date of his claim and, therefore, staged 
ratings are not required.


ORDER

A rating in excess of 30 percent for PTSD prior to April 6, 
1999 is denied.  

A rating in excess of 70 percent for PTSD, effective April 6, 
1999, is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

